[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Although no answer was filed, defendant briefed the issues involved in this hearing on replevin of one 1989  Ford Crown Victoria Vehicle I.D. 2FABP73F4KX136493  which was in the possession of defendant pursuant to an agreement with plaintiff. Plaintiff  had  leased  said  automobile and had paid all registration, lease and insurance fees while defendant had possession of same. Plaintiff demanded return of said automobile and defendant declined to return same.
The court upon the filing of the affidavit of value and bond of $24,000, grants the application of plaintiff to replevy.
KULAWIZ, J. CT Page 3631